Citation Nr: 1618351	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Venteran Service Officers


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.

This case initially before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In a February 2014 decision, the Board denied the Veteran's service connection claim for sleep apnea. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court vacated the February 2014 Board decision and remanded the case to the Board for further proceedings consistent with a March 2015 Joint Motion for Remand (Joint Motion). 

In July 2015, the Board remanded the claim for further development in accordance with the March 2015 Order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the Board remanded the appeal to fulfill the directives of the March 2015 Order granting the March 2015 Joint Motion, in which the parties determined that the June 2013 and September 2013 VA examination reports were inadequate because neither opinion clearly addressed whether the Veteran's service-connected PTSD or diabetes mellitus aggravated his sleep apnea.  As noted by the parties, the examiner failed to explain how a lack of medical evidence supporting an etiological causal link between PTSD or diabetes mellitus with sleep apnea necessarily means that there can also be no aggravation of the severity of sleep apnea.

In September 2015, the AOJ obtained another VA medical opinion, in which the examiner concluded that the Veteran's sleep apnea was not caused by diabetes type II or PTSD.  However, the Board finds that the new opinion fails to address whether the Veteran's service-connected PTSD or diabetes mellitus could have aggravated his sleep apnea.  Accordingly, remand for an addendum opinion addressing this question is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any outstanding, relevant VA medical records. 

2.  Arrange for the VA examiner who provided the September 2015 opinion to review the entire claims file and provide an addendum opinion.  If the examiner who provided the September 2015 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an appropriate clinician at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should note that the parties to the March 2015 Joint Motion found previous medical opinions to be inadequate because the examiner relied on a lack of medical evidence supporting an etiological causal link between PTSD or diabetes mellitus with sleep apnea and the examiner did not explain why that fact meant that there can also be no aggravation of the severity of sleep apnea.

Following a review of the record, the examiner should opine as to whether it is least as likely as not that the Veteran's sleep apnea is caused by or permanently aggravated by his service-connected PTSD and/or diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

